Title: John Adams to Abigail Adams 2d, 26 September 1782
From: Adams, John
To: Adams, Abigail (daughter of JA and AA)


     
      My dear Daughter
      The Hague, September 26, 1782
     
     I have received your charming letter, which you forgot to date, by Mrs. Rogers. Your proposal of coming to Europe to keep your papa’s house and take care of his health, is in a high strain of filial duty and affection, and the idea pleases me much in speculation, but not at all in practice. I have too much tenderness for you, my dear child, to permit you to cross the Atlantic. You know not what it is. If God shall spare me and your brother to return home, which I hope will be next Spring, I never desire to know of any of my family crossing the seas again.
     I am glad you have received a small present. You ask for another; and although it would be painful for me to decline the gratification of your inclination, I must confess, I should have been happier if you had asked me for Bell’s British Poets. There is more elegance and beauty, more sparkling lustre to my eyes, in one of those volumes, than in all the diamonds which I ever saw about the Princess of Orange, or the Queen of France, in all their birth-day splendour.
     
     I have a similar request under consideration, from your brother at Petersburg. I don’t refuse either, but I must take it ad referendum, and deliberate upon it as long as their High Mightinesses do upon my propositions. I have learned caution from them, and you and your brother must learn patience from me.
     If you have not yet so exalted sentiments of the public good as have others more advanced in life, you must endeavour to obtain them. They are the primary and most essential branch of general benevolence, and therefore the highest honour and happiness both of men and Christians, and the indispensable duty of both. Malevolence, my dear child, is its own punishment, even in this world. Indifference to the happiness of others must arise from insensibility of heart, or from a selfishness still more contemptible, or rather detestable. But for the same reason that our own individual happiness should not be our only object, that of our relatives, however near or remote, should not; but we should extend our views to as large a circle as our circumstances of birth, fortune, education, rank, and influence extend, in order to do as much good to our fellow men as we can.
     You will easily see, my dear child, that jewels and lace can go but a very little way in this career. Knowledge in the head and virtue in the heart, time devoted to study or business, instead of show and pleasure, are the way to be useful and consequently happy.
     Your happiness is very near to me. But depend upon it, it is simplicity, not refinement nor elegance that can obtain it. By conquering your taste, (for taste is to be conquered, like unruly appetites and passions, or the mind is undone,) you will save yourself many perplexities and mortifications. There are more thorns sown in the path of human life by vanity, than by any other thing.
     I know your disposition to be thoughtful and serene, and therefore I am not apprehensive of your erring much in this way. Yet no body can be guarded too much against it, or too early.
     Overwhelmed as I have been ever since you was born, with cares such as seldom fall to the lot of any man, I have not been able to attend to the fortunes of my family. They have no resource but in absolute frugality and incessant industry, which are not only my advice, but my injunctions upon every one of them.
     
      With inexpressible tenderness of heart, I am Your affectionate father,
      John Adams
     
    